Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 1 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 2 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 3 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 4 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 5 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 6 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 7 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 8 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 9 of 10
Case 20-72132-wlh   Doc 12    Filed 02/06/21 Entered 02/06/21 17:58:06   Desc Main
                             Document      Page 10 of 10
